                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: I ?- / I?- IL ci



 EDGAR B. ORDONEZ ORDONEZ,

                             Petitioner,
                                                                No. 19-CV-1484 (RA)
                        V.
                                                                       ORDER
 THOMAS DECKER, in his official capacity
 as New York City Field Office Director, US.
 Immigration and Customs Enforcement, et al.,

                             Respondents.


RONNIE ABRAMS, United States District Judge:

         Petitioner Edgar B. Ordonez Ordonez filed a petition for a writ of habeas corpus on

February 15, 2019. On March 8, 2019, Petitioner was released from detention by Immigration

and Customs Enforcement ("ICE") upon a payment of a $5,000 bond. See Dkt. 13. Shortly

thereafter, the Court ordered the parties to submit supplemental briefs addressing whether the

Petition had been mooted by Petitioner's release, Dkt. 14, and the parties filed these briefs on

March 25, 2019, see Dkts. 15-16. No later than December 30, 2019, the parties shall jointly file

a letter updating the Court as to the status of the case, and shall inform the Court whether either

party seeks action at this time or whether the Court should close the case.

SO ORDERED.

Dated:      December 12, 2019
            New York, New York

                                                  Ronni A rams
                                                  Unite States District Judge
